The Court observed that as the plaintiff, after losing his cause in the Court below, had gained a verdict here, they must conclude it reasonable that he should appeal in order to obtain it:—and they would presume that the contest in the Court below was a fair trial of the whole strength of the parties, until the contrary should appear; If the plaintiff' had withheld his evidence at the first trial, with intent to oppress the defendant, this was an evil which it was in the power of the Court, in the exercise of its discretion as to costs, to correct. But nothing of this kind appearing in the present case, they certified that the plaintiff had reasonable cause to appeal.